The plaintiff in error, hereinafter called defendant, was convicted of having the unlawful possession of whisky, and was sentenced to serve a term of 30 days in the county jail and to pay a fine of $100.
The record discloses that at the time charged, certain officers of Okmulgee county were driving along the highway just after nightfall. They passed an automobile belonging to defendant, sitting by the roadside, and smelled liquor, and after going a short distance turned and drove back to the car. As they approached they saw one of the occupants lift a fruit jar from the front seat and put it between the front and rear seats. They looked in the car, and with a flashlight discovered a fruit jar of whisky sitting between the seats, some eleven empty fruit jars, and a grip which contained four quarts of whisky. Defendant at the time had left the car and was at a house across the highway. He admitted that the car was his, but testified that he did not know it contained any whisky, and presents the theory that some person out of spite had placed it in his car. Defendant's counsel contend here that the search was illegal and the evidence obtained by it inadmissible. No motion to suppress the evidence was interposed, and the evidence was not objected to when offered; but after the evidence for the state had been completed, he moved for a directed verdict. This objection, even if we should find it well taken, was not timely made. *Page 149 
The irresistible conclusion is that the whisky was in the possession of and being transported by defendant.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.